


110 HR 5119 IH: To suspend temporarily the duty on 2,2-Dimethylbutanoic

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5119
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Hulshof
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on 2,2-Dimethylbutanoic
		  acid 3-(2,4-dichlorophenyl)–2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl
		  ester.
	
	
		1.2,2-Dimethylbutanoic acid
			 3-(2,4-dichlorophenyl)-2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl ester
			(a)In
			 generalHeading 9902.12.02 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 2,2-Dimethylbutanoic acid
			 3-(2,4-dichlorophenyl)-2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl ester) is amended by
			 striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
